The location of the disputed line is definitely determined by the deed. The northerly end is on Jeremiah Leavitt's land, fourteen rods from Bradford Hadley's land, and the southerly end on the highway the same distance from Hadley's land. There is no necessary conflict between this location and the clause "said piece of land is to contain one acre by measure." The boundaries set forth in the deed include one acre by measure. The deed does not say the tract shall contain one acre and no more nor does it attempt to locate the third side of the tract so as to contain only one acre. If a tract, laid out according to the lines given and their length, contained less than one acre, there would be ground for claim of conflict. Taking the deed most strongly against the grantor, the clause might be well understood as warranting at least one acre to *Page 509 
the grantee. But upon applying the deed to the land, the grantee gets all the grantor conveyed to him. The definite description in the deed is not to be limited by a statement that the grantee is to have an acre, in the absence of competent evidence establishing that it was intended he should have no more.
Case discharged.
All concurred.